UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6895


DANIEL LYNN BROWN, JR.,

                    Petitioner - Appellant,

             v.

BRYAN ANTONELLI, Warden of FCI Williamsburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:19-cv-01344-HMH)


Submitted: December 20, 2019                                      Decided: January 16, 2020


Before GREGORY, Chief Judge, KING, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daniel Lynn Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Lynn Brown, Jr., a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241

(2018) petition without prejudice. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. Brown v. Antonelli, No. 8:19-cv-01344-HMH

(D.S.C. June 4, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2